            IN THE UNITED STATES DISTRICT COURT FOR THE

                        EASTERN DISTRICT OF VIRGINIA
                                                             Filed rvith thc CIassificd
                              Alexandria Division          lnforma               Officer
                                                             CISO
                                                             Date   .a
UNITED STATES OF AMERICA             )
                                     )
                                     )    No. r:r7-CR-zZo (LO)
                                     )
AHMED AMEER MINNI, eIaI,             )
                                     )
          Defendants.                )

              (U//FOUO) DECI-A.RATION IN RESPONSE TO
         DEFENDANT YEMER'S MOTION FOR EMERGENCY RELEIF
